Citation Nr: 1528317	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-43 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected scars of the left lower extremity, residual shrapnel injury. 

2.  Entitlement to an initial compensable disability rating for service-connected scars of the right lower extremity, residual shrapnel injury.

3.  Entitlement to an increased disability rating in excess of 30 percent for non-obstructive coronary artery disease.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to May 1956, August 1958 to September 1964, and June 1970 to October 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2012 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased disability rating for non-obstructive coronary artery disease and service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran's scars of the left lower extremity are painful, unstable, deep, nonlinear, or cause limitation of motion.

2.  The most probative evidence of record is against a finding that the Veteran's scars of the right lower extremity are painful, unstable, deep, nonlinear, or cause limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for scars of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.118, Diagnostic Codes (DC) 7800-7805 (2014).

2.  The criteria for a compensable disability rating for scars of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.118, Diagnostic Codes (DC) 7800-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  This appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's pertinent service treatment records, post-service medical records, and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims. The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claims.

The Veteran was afforded VA scars examinations in January 2012 and August 2014.  The examiners reviewed the Veteran's medical records, considered his pertinent medical history, statements and reported history; performed all appropriate diagnostic tests; described his disabilities in sufficient detail; and described the functional effects caused by his disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations are an adequate basis on which to adjudicate the Veteran's increased rating claims. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran seeks compensable disability ratings for scars on his left and right lower extremities.  The rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, DCs 7800-7805.  DC 7800 pertains to scars of the head, face, or neck and is, therefore not for application in this claim. 

Pursuant to DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.  DC 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802. 

DC 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are rated at 10 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804. 

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 

In the rating action on appeal, the RO granted service connection and assigned separate noncompensable ratings shrapnel injury residual scars on the lower extremities under 38 C.F.R. § 4.118, DC 7805, effective from August 16, 2011.

At his January 2012 VA scars examination, the Veteran stated he was struck by shrapnel in Vietnam to the right leg in 1970, and then again the left leg in 1971 after a sniper threw a grenade at his crew shortly after their helicopter crashed.  The examiner noted that the Veteran described pain in the lower legs that radiates down to the feet that is not related to his scars.  It was noted that the Veteran's scars were not painful.  The scars were also found not to be unstable, with frequent loss of covering of the skin over the scar.  The scars on both the right and left lower extremity were located on the respective anterior lower legs (shins).  There were clustered scattered healed abrasions from just below the knee cap extended down to the mid-shin approximately 20 centimeters.  There was hypopigmented skin 4 centimeters wide with no breakdown or surrounding tissue involvement.  The examiner noted that the scars on either leg were superficial, non-linear, and measured an area of 80 square centimeters (4 cm x 20 cm).  The examiner found no deep non-linear scars upon examination.  Further, the examiner found that the scars did not result in limitation of function and did not impact his ability to work.

In his April 2012 Notice of Disagreement, the Veteran maintained that he had "a lot of pain from these scars, which on occasion do open and lose skin."

In August 2014, the Veteran was afforded another VA scars examination.  The examiner noted the Veteran's reports of bilateral leg pain related to multiple conditions, including chronic low back pain, knee pain and peripheral neuropathy of the lower extremities.  The examiner noted scattered superficial scars on both shin areas which were not tender to pressure/palpation ("TTP").  The Veteran stated he thought shrapnel might be present in his lower extremities.  X-rays of the Veteran's bilateral tibia/fibula was ordered, and the examination report showed no shrapnel fragments identified.  The examiner noted that the scars were not painful or unstable, with frequent loss of covering of the skin over the scar.  

Upon examination, the VA examiner stated there were superficial scars too numerous to count ("TNTC") on both the right and left anterior shin area.  The examiner stated there were scattered macules type, with the biggest about 4 centimeters and the smallest measuring 1 centimeter or less.  There was no deep scarring, no ulceration or breakdown of scars, no unstable scars, and the scars were not found to be tender to pressure/palpation ("TTP").  The examiner noted the total area of the superficial, non-linear scars was measured to be 80 square centimeters on each lower extremity (4 x 20 cm).  The examiner noted that the scars do not result in limitation of function, disfigurement of the head, face or neck, or impact the Veteran's ability to work.

The Board acknowledges that the Veteran is competent to report symptoms such as pain; however, the Board finds that the objective clinical evidence is more probative than the Veteran's statements made for compensation purposes.  In this regard, the Board has considered that the August 2014 VA examination report notes the Veteran's reports of bilateral leg pain related to a number of conditions, including lower back pain, knee pain and bilateral peripheral neuropathy of the lower extremities.  However, the August 2014 VA examination report reflects that the scars were not painful upon examination.  Moreover the total scar area, which was relatively small, was superficial; thus, the objective findings of no pain are consistent with the clinical findings as to the characteristics of the scar. 

As there is no evidence that the Veteran's scars are deep or nonlinear, unstable or painful or that the affected area is greater than 144 square inches, a compensable rating is not warranted for the Veteran's service-connected scars.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.  38 U.S.C.A. § 5107.

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's scar disabilities.  The rating criteria for scars contemplates scar pain, stability, size, location, limitation of motion, and whether the scar is deep, adheres to underlying tissue, or is superficial.  The rating criteria contemplate the Veteran's impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, both the January 2012 and August 2014 VA examination reports reflect that the Veteran's scar disabilities do not impact his ability to work.  The Veteran has not claimed that his service-connected scar disabilities affect his employability.  Thus, further consideration of TDIU is not warranted.
ORDER

Entitlement to an initial compensable disability rating for service-connected scars of the left lower extremity is denied. 

Entitlement to an initial compensable disability rating for service-connected scars of the right lower extremity is denied.


REMAND

In the February 2014 rating decision, the RO denied an increased rating for non-obstructive coronary artery disease was continued and denied service connection for PTSD.  In September 2014, the Veteran filed two separate Notices of Disagreement on these issues.  A Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case for the issues of an increased rating for non-obstructive coronary artery disease and entitlement to service connection for PTSD.  Only if the Veteran perfects an appeal should the claim then be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


